Citation Nr: 1125655	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1969 to December 1971 and various periods of active duty for training (ACDUTRA) in the National Guard from May 1986 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In July 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his bilateral hearing loss is a result of his active duty military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for bilateral hearing loss is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the July 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For VA compensation purposes, service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than active duty for training.  Id.  With regard to National Guard service, active duty for training is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  Inactive duty training is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.       

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his current bilateral hearing loss is a result of noise exposure in service and that he started experiencing hearing difficulty while still in service.  Thus, he claims that service connection is warranted for his bilateral hearing loss.

The Board observes that the Veteran has reported acoustic trauma in the military while serving as a Field Artillery Crewman.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his military occupational specialty (MOS) as noted in his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis pertinent to hearing difficulty.  However, post-service records demonstrate a diagnosis of bilateral hearing loss.  Specifically, VA examinations dated in December 2007 and November 2010, as well as a May 2009 private opinion, describe sensorineural hearing loss bilaterally.  At the most recent VA examination in November 2010 pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
40
LEFT
25
30
35
40
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record regarding the Veteran's claim for service connection for bilateral hearing loss.  The Board first considered whether service connection is warranted for bilateral hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested hearing loss to a degree of 10 percent within one year following his discharge from active duty in December 1971.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is warranted for bilateral hearing loss on a direct basis.  In this regard, the Board determines that the evidence in favor of the claim is in equipoise.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53.  As indicated, the Veteran has been afforded two VA examinations.  Upon a review of both active duty and National Guard service treatment records, the December 2007 VA examiner concluded that the Veteran's change in hearing was a normal progression of hearing loss that was not related to active duty service.  The November 2010 VA examiner did not provide an opinion.  

In contrast, the Veteran submitted a May 2009 opinion from a private audiologist.  The audiologist stated that he reviewed the Veteran's service treatment records, as well as documented the Veteran's complaints of in-service noise exposure.  The audiologist then stated that based on this information, he concluded that it is at least as likely as not that the Veteran's hearing loss was related to military service in that the discharge of artillery without hearing protection would certainly significantly contribute to the Veteran's hearing loss.  
The Board notes that it is not apparent that the private audiologist had access to the Veteran's entire claims file; however, the mere lack of the claims file does not invalidate an opinion if the history contemplated by the examiner is consistent with the information in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the audiologist did not acknowledge the Veteran's lengthy National Guard service.  Nevertheless, as discussed, the Veteran is competent to describe his in-service noise exposure and the relied upon artillery experience is consistent with the Veteran's MOS during his period of active duty.  Therefore, the Board finds no basis upon which to discount the private etiological opinion.  Accordingly, the Board determines that the evidence in favor of a relationship between the Veteran's current bilateral hearing loss and his active duty military service is in equipoise, and the claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


